Mr. Presiding Justice Mack delivered the opinion of the court. Plaintiff claims to have loaned money to the defendant and to have performed legal services for him. His testimony is in part supported by that of his stenographer. It is directly contradicted by defendant who claims that all the money was advanced in part payment for certain shares of a corporation of which plaintiff was a director, and defendant the principal share holder and that the legal services, too, were for the corporation. The surrounding circumstances support defendant. A jury believed him; the trial judge concurred, and we cannot find that the preponderance of the evidence is against their conclusion. If we had considered only the abstract in this case we might have reached a contrary conclusion. The record however gives a different impression from that conveyed by the totally inadequate abstract. . Affirmed.